Citation Nr: 0712027	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-36 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
disabling for post-gastrectomy syndrome, status post partial 
gastrectomy syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1960 
to September 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.

The veteran testified before a decision review officer (DRO) 
at the RO in Hartford, Connecticut in December 2004.  A 
transcript of the veteran's testimony has been associated 
with the claims file. 

The issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Board will 
advise the veteran when further action on his part is 
required.


REMAND

The veteran testified at his DRO hearing about the severity 
of his symptoms.  The Board notes that the veteran had a VA 
medical examination in September 2003 but the physician only 
focused on the nexus between the veteran's disorder and his 
military service and therefore there is no medical evidence 
about the veteran's current symptoms as a result of his post-
gastrectomy syndrome, status post partial gastrectomy.

Accordingly, the RO should arrange for the veteran to undergo 
a VA medical examination in order to determine the current 
severity of the veteran's post-gastrectomy syndrome, status 
post partial gastrectomy. 

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records for post-gastrectomy syndrome, 
status post partial gastrectomy.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  
The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.   The RO should arrange for the 
veteran to be given  evaluation at an 
appropriate VA facility.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination reports 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The physician should prepare a report 
of examination that details the current 
severity and symptoms of the veteran's 
service-connected post-gastrectomy 
syndrome, status post partial 
gastrectomy stated in terms conforming 
to the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204 
(1994).  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the veteran's claim 
for initial rating higher then 20 percent 
for the service-connected post-gastrectomy 
syndrome, status post partial gastrectomy.  

4.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford him the appropriate time period for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 41 (1992).  








This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).  




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



